IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2017-CA-01480-COA

CYNTHIA HOLLAND                                                         APPELLANT

v.

MISSISSIPPI DEPARTMENT OF                                               APPELLEES
REHABILITATION SERVICES, ABILITY
WORKS INC. AND DEBBIE BLACKSTON

DATE OF JUDGMENT:                        10/06/2017
TRIAL JUDGE:                             HON. ROBERT B. HELFRICH
COURT FROM WHICH APPEALED:               FORREST COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 PAUL MANION ANDERSON
                                         CORY NATHAN FERRAEZ
                                         SAMUEL STEVEN McHARD
                                         MARCUS ALAN McLELLAND
ATTORNEYS FOR APPELLEES:                 BRADLEY ADAM HAYS
                                         MICHAEL D. GOGGANS
                                         CHRISTOPHER OWEN MASSENBURG
NATURE OF THE CASE:                      CIVIL - PERSONAL INJURY
DISPOSITION:                             REVERSED AND REMANDED - 07/23/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      TINDELL, J., FOR THE COURT:

¶1.   On September 3, 2015, Cynthia Holland was involved in a motor vehicle accident

with an employee of the Mississippi Department of Rehabilitation Services (“MDRS”).

Pursuant to the Mississippi Tort Claims Act (“MTCA”), on August 15, 2016, Holland served

MDRS with a notice of complaint and thereafter waited ninety-five days before filing her

complaint. Holland filed suit in the Forrest County Circuit Court on December 2, 2016,

against multiple defendants, including MDRS. Holland then hired a process server, who
failed to “properly serve” the Attorney General’s Office within 120 days pursuant to

Mississippi Rule of Civil Procedure 4(d)(5). After learning about the process server’s error,

Holland served MDRS sixteen days after the 120-day deadline required by Rule 4(h) and

immediately filed a motion for determination that service was proper upon MDRS or

alternatively for an extension of time to serve process.

¶2.    MDRS filed a motion to dismiss for failure to properly serve within 120 days of filing

the complaint. In its order and final judgment, the circuit court denied Holland’s motion and

granted MDRS’s motion, finding that Holland failed to establish good cause and failed to

properly serve MDRS within 120 days. The circuit court also dismissed Holland’s suit

without prejudice, which Holland now appeals. Finding that Holland properly demonstrated

good cause for her failure to serve MDRS, we reverse the circuit court’s judgment.

                       FACTS AND PROCEDURAL HISTORY

¶3.    Holland was involved in a motor vehicle accident on September 3, 2015, when her

vehicle collided with a vehicle owned by Ability Works Inc. and driven by an MDRS

employee. Holland served MDRS with her notice of complaint on August 15, 2016, and

then, pursuant to the MTCA, waited the requisite ninety days to file her complaint. Holland

filed suit in the Forrest County Circuit Court on December 2, 2016, for damages relating to

the accident.

¶4.    On March 10, 2017, Holland delivered a copy of the complaint and summons to the

MDRS office in Hattiesburg. Holland then hired Davy Keith, an experienced process server,

to serve all the named defendants with copies of the complaint, summons and written



                                             2
discovery, including MDRS, through the Attorney General’s Office. On March 27, 2017,

Holland’s attorney emailed Davy Keith, inquiring about the service of process. Keith

responded the same day, stating, “[A]ll served and aff’s [affidavits] will be scanned and

mailed to you.” Thereafter, MDRS filed its answer and responses to written discovery on

April 7, 2017.

¶5.    On April 15, 2017, Holland’s attorney received the affidavits showing proof of service

from Keith, except for an affidavit for the Attorney General’s Office on behalf of MDRS.

Holland’s attorney contacted Keith to ask about the missing affidavit, but received no

response from Keith until April 17, 2017. Keith responded, notifying Holland that due to a

computer assignment error the complaint and summons intended for the Attorney General’s

Office had been mistakenly served upon another defendant. Holland’s counsel then notified

Keith to immediately serve the Attorney General’s Office, and Keith did so accordingly.

Service of process, however, at this point, was sixteen days past the expiration of the 120-day

deadline imposed by Mississippi Rule of Civil Procedure 4(h).

¶6.    The following day, on April 18, 2017, Holland’s counsel filed a “Motion for Court

Determination of Proper Service on Defendant Mississippi Department of Rehabilitation

Services or in the Alternative Motion for Additional Time to Perfect Service.” MDRS filed

its motion to dismiss for failure to serve process on May 10, 2017, and Holland filed her

response to this motion on May 15, 2017. After conducting a hearing on the matters, the

circuit court denied Holland’s motion on June 7, 2017, finding that she had failed to serve

the Attorney General’s Office within the requisite 120-day time period and that she had failed



                                              3
to provide the court with a proper showing of good cause. The circuit court entered its final

judgment on October 6, 2017, dismissing Holland’s claim without prejudice, and Holland

now appeals.

                               STANDARD OF REVIEW

¶7.    We review the grant or denial of a motion to dismiss de novo. Blakeney v. Warren

County, 973 So. 2d 1037, 1039 (¶11) (Miss. Ct. App. 2008). But when the circuit court

applies fact-based findings in its determination of good cause or excusable neglect, the Court

defers to the discretionary ruling of the circuit court and questions “whether there was

substantial evidence supporting the determination.” Rains v. Gardner, 731 So. 2d 1192,

1197 (¶18) (Miss. 1999). We will reverse a circuit court’s determination of good cause of

excusable neglect upon a finding that the circuit court abused its discretion. Long v.

Memorial Hosp. at Gulfport, 969 So. 2d 35, 38 (¶5) (Miss. 2007).

                                        ANALYSIS

¶8.    The Mississippi Rules of Civil Procedure mandates that a plaintiff serve process upon

the defendants in a lawsuit within 120 days of filing the complaint. M.R.C.P. 4(h). “A

plaintiff who does not serve the defendant within the 120 day period must either re-file the

complaint before the statute of limitations ends or show good cause for failing to serve

process on the defendant within that 120-day period.” Watters v. Stirpling, 675 So. 2d 1242,

1244 (Miss. 1996). Plaintiffs bear the burden of establishing good cause. Holmes v. Coast

Transit Authority, 815 So. 2d 1183, 1185 (¶7) (Miss. 2002). The burden requires a showing

of “at least as much as would be required to show excusable neglect, as to which simple



                                              4
inadvertence or mistake of counsel or ignorance of the rules usually does not suffice.”

Watters, 675 So. 2d at 1243. Good cause requires the plaintiff to show that he or she made

a diligent effort to timely serve the defendant. Fulgham v. Jackson, 234 So. 3d 279, 284

(¶18) (Miss. 2017). If the plaintiff establishes good cause based upon this standard, dismissal

is not appropriate. Collins v. Westbrook, 184 So. 3d 922, 929 (¶19) (Miss. 2016).

¶9.    Holland argues that the circuit court abused its discretion by finding that Holland had

failed to sufficiently establish good cause for her untimely service of MDRS. Holland’s

untimely service was the result of a computer error which directed Keith to serve the wrong

defendant. MDRS argues that Holland may not simply rely upon the errors of her process

server to establish good cause. But Mississippi courts have never articulated a ban upon

using a process server’s error as a basis to show good cause. To the contrary, the Mississippi

Supreme Court has found good cause as a result of a process server’s error. Foss v. Williams,

993 So. 2d 378 (Miss. 2008). Specifically, good cause can be found

       when the plaintiff’s failure to complete service in timely fashion is a result of
       the conduct of a third person, typically the process server, the defendant has
       evaded service of process or engaged in misleading conduct, the plaintiff has
       acted diligently in trying to effect service, or there are understandable
       mitigating circumstances, or the plaintiff is proceeding pro se or in forma
       pauperis.

Holmes, 815 So. 2d at 1186 (¶12) (emphasis added) (quoting 4B Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1137, at 342 (3d ed. 2000)). We have

held previously that blaming the process server alone is insufficient to establish good cause.

Pennington v. Crawford, 247 So. 3d 284, 287 (¶12) (Miss. 2017) (holding that good cause

did not exist where a plaintiff blamed her process server but made no further attempts to

                                              5
serve any defendants in her case and did not seek an extension from the court). Once a

process server’s error occurs, however, if the plaintiff can demonstrate diligence in effective

service upon the correct defendant, we will find good cause. See Spurgeon v. Egger, 989 So.

2d 901, 908 (Miss. Ct. App. 2007) (finding that, even though the plaintiff’s process server

served the wrong individual before the 120-day deadline, this demonstrated a diligent effort

to properly serve the correct defendant).

¶10.   As a department of the State of Mississippi, service upon MDRS is properly made by

delivering a copy of the complaint and summons to the Mississippi Attorney General’s

Office. M.R.C.P. 4(d)(5). Although Keith mistakenly served Ability Works Inc. rather than

the Attorney General near the 120-day deadline, this establishes, at minimum, an attempt to

diligently effect service within that deadline. Also, based upon Keith’s assurances, Holland

was not unreasonable to presume that all defendants had been properly served. Holland did

not know that a problem existed until her counsel received the affidavits and became aware

of Keith’s mistake. Once aware of the error, Holland’s counsel immediately sought to have

the proper defendant served and filed a motion with the circuit court. Such conduct

establishes a showing of diligence to correct the process server’s error.

¶11.   In Foss, the plaintiff successfully served process upon all but one of the defendants.

Id. at 379 (¶2). Plaintiff’s counsel delegated service of process to another local attorney but

realized just before the 120-day deadline that the local attorney had failed to serve the

remaining defendant. Id. at (¶5). Plaintiff’s counsel immediately took action to correct the

failure and served the last defendant just after the 120-day limit. Id. at (¶7). The Mississippi



                                               6
Supreme Court held that the immediate actions of the plaintiff’s counsel demonstrated

diligence and a proper showing of good cause. Id. at (¶9).

¶12.   While the error in Foss was a miscommunication between two attorneys regarding

service of process, here, an unforeseeable computer error resulted in Keith misinforming

Holland that all the defendants had been properly served. Similar to Foss, Holland’s counsel

took immediate action to cure Keith’s failure to serve the Attorney General. Holland’s

counsel directed Keith to serve the Attorney General the same day the error was discovered,

and Keith did so accordingly. Rule 4(h) “should not be used ‘to penalize plaintiffs who

demonstrate reasonable diligence’ in effecting timely service on defendants.” Holmes, at

1186 (¶13) (quoting Healthcare Compare Corp. v. Super Solutions Corp., 151 F.R.D. 114

(D. Minn.1993)). Likewise, Holland timely served the remaining defendants in her case

within 120 days and should not be penalized for a computer error when her counsel

immediately served the Attorney General after the error was discovered.

¶13.   We are also mindful that when Holland served MDRS, through the Attorney General’s

Office, and filed her motion for extension, she did so months before her statute of limitations

had expired. The Mississippi Supreme Court in Copiah County School District v. Buckner,

61 So. 3d 162, 168-71 (¶¶ 24-28) (Miss. 2011), provided a detailed explanation of how to

calculate a state agency’s limitations period, giving the plaintiff the benefit of all applicable

tolling periods. Using this analysis, Holland’s statute of limitations, including all applicable

tolling periods allotted by both the MTCA and Rule 4(h), expired on July 5, 2017.1 Once the

       1
         Because Holland’s accident occurred on September 3, 2015, her one-year statute of
limitations expired on September 3, 2016. Miss. Code Ann. § 11-46-11(3) (Rev. 2002).

                                               7
service of process error was discovered, Holland took immediate steps to ensure that MDRS

was served, albeit untimely, and then filed a motion for extension with the circuit court. At

the point in time when her motion for extension was filed with the circuit court, Holland still

had 78 days left in her statute of limitations. Keeping in mind that under such circumstances

Holland could have just as easily re-filed her complaint, rather than seek a motion for

extension of time, it bears to reason that Holland should not be punished for failing to choose

the “preferred method” in an effort to strive for her day in court.

¶14.   In its order denying Holland’s motion, the circuit court cited Buckner to support its

determination that Holland failed to show good cause.              But the Buckner case is

distinguishable from the case at hand. In Buckner, the plaintiff filed his complaint and failed

to serve process upon any of the defendants within 120 days. Buckner, 61 So. 3d at 164 (¶3).

Over a year passed before the plaintiff’s counsel discovered the error just prior to a court-

ordered status hearing. Id. at (¶4). At the status hearing, Plaintiff’s counsel blamed the error



However, since a notice of claim was sent to and received by MDRS, the statute of
limitations was tolled for 95 days. Miss. Code Ann. §11-46-11(3)(a) (Rev. 2002). After the
initial 95 day tolling period, in which a would-be plaintiff cannot file suit unless it receives
a notice of denial, the statute of limitations was tolled an additional 90 days. Miss. Code
Ann. §11-46-11(3)(b) (Rev. 2002). This combined 185-day tolling period gave Holland
until March 7, 2017 to file her claim against MDRS.

        Holland filed her complaint on December 2, 2016, giving her the benefit of 76 days
remaining in her MTCA tolling periods plus her remaining 19 days in her one-year statute
of limitations. Once her complaint was filed, Holland’s Rule 4(h) 120-day tolling period
began, giving her until April 1, 2017, to properly serve MDRS before her remaining balance
of her statute of limitations (19 days remaining) and applicable MTCA tolling period (76
days remaining) begins to run again. After the 120-day tolling period ended, Holland’s
statute of limitations still did not expire until July 5, 2017 (76 days + 19 days = 95 days. 95
days from April 1, 2017 is July 5, 2017).

                                               8
on the process server and moved for an extension of time to properly serve the defendants.

Id. at (¶5). The circuit court granted the plaintiff’s ore tenus motion and allowed an extra

120 days to serve the defendants. Id. Thereafter, the plaintiff still failed to properly serve

the defendants until one and two days after the extended 120-day deadline. Id. at 165 (¶7).

The defendants filed a motion to set aside the extension of time as well as a summary-

judgment motion, arguing that the plaintiff had not proven good cause to warrant the

extension and that he had failed to properly serve the defendants before the statute of

limitations expired. Id. at (¶8). After conducting a hearing, the circuit court denied the

defendants’ motions. Id. at (¶11). The Mississippi Supreme Court granted the defendants’

petition for an interlocutory appeal and found that the circuit court abused its discretion by

granting the plaintiff an extension for good cause. Id. at 171 (¶32). The Buckner court held

that “placing the blame upon a process server, without more, is insufficient to demonstrate

good cause.” Id. at 167 (¶16). After the defendants failed to file an answer, the plaintiff let

more than a year pass without any activity or follow-up on the case. Id. at 164 (¶4). The

Buckner court found that this conduct constituted a lack of diligence which did not warrant

the circuit court’s extension of time. Id.

¶15.   The dissent also relies upon Buckner for its general assertion that good cause cannot

be found based upon a process server’s assurances. But “[w]hat amounts to ‘good cause’

under any particular set of circumstances is necessarily fact-sensitive.” Collins, 184 So. 3d

at 930 (¶20) (quoting Lindsey v. U.S. R.R. Ret. Bd., 101 F.3d 444, 445 (5th Cir. 1996)). With

that said, we cannot ignore the more accentuating facts and circumstances that existed in



                                              9
Buckner. Again, Buckner waited one year after filing his complaint and well after his statute

of limitations had run before checking to seek if the defendants had been served. Buckner,

at 164 (¶4). Further, Buckner relied upon the process server’s assurances that service was

perfected and then also took no further action until a court-mandated status hearing was

issued. Id. at (¶¶4-5). Also, none of the defendants in Buckner filed an answer to his

complaint, a fact that still did not seem to concern Buckner’s counsel in that one-year period.

Id. at (¶5). Finally, the circuit court gave Buckner another 120 days to serve his defendants,

and Buckner still failed to serve process within that extension. Id. at (¶7). The accentuating

facts and circumstances in Buckner simply are not present here.

¶16.   The dissent further cites to In re Holtzman, 823 So. 2d 1180 (Miss. 2002), in its

argument against good cause in this case. But much like Buckner, the facts and circumstances

of Holtzman only highlight the prompt and diligent nature by which Holland handled the

process server’s error. In that case, Holtzman’s counsel misfiled the complaint and summons

and never served the defendant. Id. at 1183 (¶12). Holtzman’s counsel waited nine months

after filing the complaint and five months after the statute of limitations expired to file an

extension for time to serve process. Id. at 1181 (¶2). At the hearing on the motion,

Holtzman’s attorney admitted that the error was discovered through a statute-of-limitations

review of the case file, which was only performed by counsel’s staff every six months. Id.

at 1181-82 (¶3). His counsel also stated that the situation was an example of a complaint and

summons that “just unfortunately fell through the cracks.” Id. The Court noted that

Holtzman’s counsel should have been anticipating the defendant’s answer if he believed



                                              10
service was perfected. Id. When that answer was not forthcoming, “ordinary attention to his

caseload” would likely have led counsel to discover the error. Id. at 1183 (¶9). Holtzman

admitted that the defendants were not served due to his counsel’s mistake, and the Court

ultimately held that this mistake, followed by a lack of diligence, was insufficient to establish

good cause for an extension to serve process. Id. at (¶¶11-12).

¶17.   To the contrary, all of Holland’s defendants, except for MDRS, were properly served

before the 120-day deadline. Keith assured Holland’s counsel that process had been served

upon all of the defendants, and MDRS filed its answer within thirty days of receiving the

complaint. Unlike in Buckner and Holtzman, because MDRS filed its answer, there was no

obvious reason for Holland be concerned that MDRS had not been properly served. We

agree that counsel in both Buckner and Holtzman should have performed a more attentive

review of the case file during the one year after the complaint was filed. But there is no

evidence in the record to suggest that Holland’s counsel failed to perform an attentive review

of his files. In fact, it was because of his attentive case-file review that the error was

discovered and cured. The dissent even acknowledges that “[o]nce the error was discovered,

the process server promptly obtained served on that entity.” All of this occurred within days

after the 120-day deadline had passed and months before the statute of limitations expired;

whereas Buckner’s counsel took no action within a year to assure that the defendants had

been served. If good cause does not exist for Holland, we risk finding good cause only

where a set of extraordinary circumstances exist.

¶18.   The circuit court also cited to the case of Ogunbor v. May, 204 So. 3d 840 (Miss.



                                               11
2016), in support of its ruling. In Ogunbor, the plaintiff filed her complaint on April 6, 2011,

making her 120-day deadline to serve process August 4, 2011. Ogunbor, 204 So. 3d at 846

(¶25). On April 25, 2011, the plaintiff used a local sheriff to serve process upon the

defendants in her case. Id. at 845 (¶13). But instead of personally serving the correct

defendant, named May, pursuant to Rule 4, the sheriff served a co-worker and co-defendant

with the complaint and summons. Id. The sheriff delivered a return of service to the

plaintiff, clearly stating that he had served May’s co-worker and co-defendant on her behalf.

Id. at 847 (¶29). The plaintiff took no further action until August 8, 2011, when she

requested a default judgment against May. Id. at 845 (¶16). The court denied her request

finding that May had not been properly served. Id. On August 19, 2011, the sheriff served

May with process. Id. The circuit court, however, ultimately dismissed May from the case,

finding that the plaintiff had failed to show good cause for her untimely service of process.

Id. at (¶21). On appeal, the plaintiff argued that good cause was shown based upon

ambiguity in the sheriff’s return of service and because May avoided service of process.

Id. at 846 (¶23). This Court held that the plaintiff could not simply blame the process server

without showing some diligent effort to have May served. Id. at 847 (¶29). The sheriff’s

return of service clearly and unambiguously informed the plaintiff well before the 120-day

deadline was near that the sheriff had served May’s co-worker on her behalf. Id. Also, there

was no evidence to suggest that May attempted to avoid being served. Id. at (¶30). This

Court found that the plaintiff failed to act diligently in her efforts to serve May, and the

circuit court correctly dismissed her case. Id. at (¶39).



                                              12
¶19.   Upon examining the facts of this case, we also find that Holland’s actions here do not

align with those in Ogunbor. As in Buckner and Holtzman, the plaintiff in Ogunbor certainly

failed to act diligently in her efforts to effect service of process. The plaintiff was notified

well before her 120-day deadline had expired that the sheriff served the wrong individual.

Instead of acting diligently and in compliance with the rules, the plaintiff took no action until

the circuit court denied her request for default judgment. She then served the correct

defendant outside the 120-day deadline.

¶20.   Holland’s actions throughout her case differ in many ways. First, Holland filed her

Notice of Claim and Complaint in a timely fashion. Second, Holland hired Keith to serve

process and timely delivered copies of the complaint and summons to him. Third, Holland’s

counsel diligently communicated with Keith regarding the status of service. Fourth, Keith

assured Holland’s counsel that all the proper defendants had been served and that affidavits

would be sent soon. Fifth, upon receiving the affidavits, Holland’s counsel noticed the

missing affidavit from the Attorney General’s Office and immediately communicated with

Keith about this issue. Sixth, when Keith discovered the computer error, he notified

Holland’s counsel for the first time that the wrong defendant had been served. Seventh,

Holland’s counsel immediately took action to correct the error by serving the Attorney

General that same day. Lastly, Holland’s counsel filed for relief from the circuit court the

following day.

¶21.   “The trial court enjoys wide discretion to enlarge the time for service of process, both

before and after the actual termination of the allotted time.” Holtzman, 823 So. 2d at 1182



                                               13
(¶6) (citing to M.R.C.P. 6(b) & cmt.; see also Woods v. Allied Concord Fin. Corp., 373 F.2d

733, 734 (5th Cir. 1967)); Crumpton v. Hegwood, 740 So. 2d 292, 293 (¶5) (Miss. 1999).

Under circumstances where good cause clearly exists, this Court should not hesitate to find

that it was an abuse of discretion not to grant such an extension. The facts of this case

present a unique set of circumstances for this Court because the majority of Mississippi

caselaw where the Court finds a lack of good cause involves plaintiffs who fail to serve

process after their limitations period has expired. Holland served MDRS months before her

limitations period expired.

¶22.   Our rules of civil procedure, including the rule about good cause, seek to ensure

timely and diligent litigation, both before and after service of process, and we should not

punish litigants who take steps to do just that. Holland was both timely and assiduous when

filing her notice of claim and her complaint. Likewise, Holland did not sit idly by after

discovering the process server’s error but rather sought to correct the error well within her

applicable statute of limitations time frame. We therefore find that Holland demonstrated

a sufficient showing of good cause, and we also find that the circuit court abused its

discretion by failing to allow Holland an extension of time for service of process.

                                     CONCLUSION

¶23.   Holland’s actions before and after service of process evidenced a desire for timely and

efficient litigation. Due to an unforeseen computer error, Keith mistakenly served the wrong

defendant with process instead of MDRS. Upon becoming aware of this mistake, Holland,

through her counsel, diligently acted to serve process upon MDRS. Although service of



                                             14
process occurred sixteen days beyond the 120-day deadline imposed by Rule 4(h), we find

that Keith’s error coupled with Holland’s immediate action and diligence to perfect process

meets the good-cause standard to warrant an extension of time to serve. For the foregoing

reasons, we hereby find that the circuit court erred by dismissing Holland’s claims. We

therefore reverse the circuit court’s judgment and remand the case for further proceedings

consistent with this opinion.

¶24.   REVERSED AND REMANDED.

     GREENLEE, WESTBROOKS, McDONALD, LAWRENCE, McCARTY AND
C. WILSON, JJ., CONCUR. CARLTON, P.J., DISSENTS WITH SEPARATE
WRITTEN OPINION, JOINED BY BARNES, C.J., AND J. WILSON, P.J.

       CARLTON, P.J., DISSENTING:

¶25.   With respect to a circuit court’s “good cause” determination under Rule 4(h), the

Mississippi Supreme Court has consistently recognized that “[a] trial court’s finding of fact

on the existence of good cause for the delay in service of process has been deemed a

discretionary ruling . . . and entitled to deferential review.” Fulgham v. Jackson, 234 So. 3d

279, 282 (¶9) (Miss. 2017) (emphasis added) (internal quotation mark omitted); Jenkins v.

Oswald, 3 So. 3d 746, 750 (¶13) (Miss. 2009). “With regard to these fact-findings, our

review is limited to determining only whether the trial court abused its discretion and whether

there was substantial evidence supporting the determination.” Fulgham, 234 So. 3d at 282

(¶9) (internal quotation mark omitted); see Heard v. Remy, 937 So. 2d 939, 944 (¶21) (Miss.

2006). Applying our deferential standard of review, I dissent because I cannot find that the

circuit court abused its discretion in finding that Holland failed to establish good cause and



                                              15
therefore denying Holland’s motion seeking additional time to serve the Attorney General

in this case. I would affirm the circuit court’s judgment.

¶26.   The plaintiff bears the burden to demonstrate good cause for failure to serve process

within the 120-day service period provided by Rule 4(h). Montgomery v. SmithKline

Beecham Corp., 910 So. 2d 541, 545 (¶12) (Miss. 2005); M.R.C.P. 4(h). In order to meet

this burden, Holland was required to present substantial evidence “that a diligent effort was

made to effect timely service.” Buckner, 61 So. 3d at 166 (¶14). The determination of good

cause focuses solely on the actions taken by counsel within the 120-day period. See

Montgomery, 910 So. 2d at 545 (¶12); Whitten v. Whitten, 956 So. 2d 1093, 1097 (¶16)

(Miss. Ct. App. 2007); M.R.C.P. 4(h).

¶27.   Holland filed her complaint on December 2, 2016. Under Rule 4(h), Holland had 120

days after the filing of her complaint within which to serve the named defendants. Holland,

therefore, was required to serve all defendants on or before April 1, 2017, to be within Rule

4(h)’s 120-day deadline. Rule 4(d)(5) requires that service of process be made on the

Attorney General when suit is filed against the State of Mississippi or any one of its

departments, officers, or institutions. Defendant MDRS is a department of the State of

Mississippi and, therefore, Holland was required to serve process on the Attorney General

within Rule 4(h)’s 120-day time period.

¶28.   The record reflects that Holland served the MDRS Hattiesburg office on March 10,

2017. On March 13—nearly three-and-one-half months after Holland’s complaint was filed,2

       2
        At the hearing on Holland’s motion before the circuit court, Holland’s counsel
explained that he did not attempt to serve process any sooner due to the potential for

                                             16
Holland’s counsel (through his legal assistant) contacted a process server, David Keith, to

serve the remaining defendants, including the Attorney General. The process server

confirmed receipt of copies of the summonses and complaints on the same day.

¶29.   On March 27, five days before the 120-day Rule 4(h) deadline for service would

expire, the record reflects that Holland’s counsel emailed Keith to determine whether service

had been accomplished. Holland’s counsel received this emailed response from Keith:

“[A]ll served and [affidavits] will be scanned and mailed to you.” Keith’s email did not have

the affidavits showing proof of service attached, or any other proof of service; nor was there

any indication in the email when that information would be “scanned and mailed” to

Holland’s counsel. There is also no evidence in the record that Holland’s counsel requested

that the affidavits showing proof of service be scanned to him before the Rule 4(h) 120-day

deadline elapsed in order to confirm service of process.

¶30.   According to the appellant’s brief at page 10, it was not until “[o]n or around April

15, 201[7], [Holland’s] counsel checked the file to confirm receipt of all affidavits of service.

Noticing that they were missing the affidavit for the Attorney General’s office, [Holland’s]

counsel contacted [the process server].”3 The record reflects that on April 17 Keith emailed


settlement. Both the supreme court and this Court, however, have held that “good faith
negotiations do not constitute good cause for failure to effect timely service of process under
M.R.C.P. 4(h).” Holmes, 815 So. 2d at 1186-87 (¶14); Pennington, 247 So. 3d at 287 (¶11).
       3
         The record contains several slightly different versions of what happened at this
point. Holland explained the situation in her motion for additional time filed in the circuit
court as follows:

       Sometime at the beginning of April, after the 120[-day] deadline had run and
       while [Holland’s] counsel was on personal leave, [Holland’s] counsel

                                               17
Holland’s counsel and explained that his office had mistakenly served the wrong entity and

that he would serve the proper defendant that day. Keith’s affidavit reflects that Keith did

serve the Attorney General’s office on that same day.

¶31.   The circuit court found that Holland failed to demonstrate good cause under these

circumstances. As noted above, the circuit court’s ruling on the “good cause” issue is a

“discretionary ruling . . . and entitled to deferential review.” Fulgham, 234 So. 3d at 282 (¶9)

(internal quotation mark omitted). Based upon this deferential standard, the record before

us, and applicable case law, I cannot say that the circuit court abused its discretion in ruling

that Holland failed to meet her burden of establishing good cause for her failure to timely

serve the Attorney General.

¶32.   As a general proposition, I agree with the majority that good cause can be found

“when the plaintiff’s failure to complete service in timely fashion is a result of the conduct

of a third person, typically the process server . . . .” Holmes, 815 So. 2d at 1186 (¶12)

(quoting 4B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1137, at 342 (3d ed. 2000)). In this case, however, I find that a second and equally valid

principle applies: “[P]lacing blame upon a process server, without more, is insufficient to



       received the proofs of service from Quantum Processing/Davy Keith. Upon
       return from vacation, [Holland’s] counsel followed up with Davy Keith
       regarding the service on the AG’s office.

According to the process server’s affidavit that is also in the record, “[b]y the time that the
affidavits had been received by the Plaintiff’s counsel, it was discovered that service was not
proper and/or service had not been made on the Attorney General’s office. Immediately
following discovery of this error, my office obtained service on [the] Attorney General’s
office on April l7, 2017.”

                                              18
demonstrate good cause. The plaintiff must make a showing of diligence in seeking to effect

service.” Buckner, 61 So. 3d at 167 (¶16) (emphasis added); Ogunbor, 204 So. 3d at 847

(¶29). The circuit court cited Buckner and Ogunbor in its order denying Holland’s motion

for additional time to serve the Attorney General, and I find that this overriding principle,

followed in those cases, also applies here.

¶33.   As delineated above, Holland’s counsel did not engage a process server to serve the

remaining defendants until just a few weeks before the Rule 4(h) 120-day deadline would

end. Only five days before the deadline, on March 27, did Holland’s counsel check with the

process server to see if service had been accomplished. Holland’s counsel then relied on the

process server’s email in which Keith assured him that “all [were] served”—without

attaching returns of service, affidavits, or any other proof of service. There is no evidence

in the record that Holland’s counsel requested that the affidavits of service be sent to him

before the 120-day time period elapsed so that he could confirm for himself that service had

been timely effectuated. Indeed, Holland’s brief reflects that her counsel did not check the

case file until two weeks after the 120-day deadline, at which point he discovered the file did

not contain an affidavit showing proof of service for the Attorney General’s office. Once the

error was discovered, the process server promptly obtained service on that entity. In short,

although the process server’s affidavit states that the failure to serve the Attorney General

was due to a computer error in the process server’s office—the record also shows that the

failure to detect this error before the 120-day deadline elapsed is with Holland’s counsel

who did not obtain and review the affidavits showing proof of service before the deadline



                                              19
elapsed.

¶34.   In Buckner, a unanimous supreme court reversed the circuit court’s discretionary

ruling finding good cause for failure to serve process because the plaintiff’s counsel “relied

upon the process server’s assertion that the defendants had been served,” Buckner, 61 So. 3d

at 168 (¶20), but did not check for a return of service himself until the defendants, in

response to Buckner’s application for an entry of default against them, informed Buckner’s

counsel that they had never been served. Id. As the supreme court recognized, “a more

attentive review of the file would have informed counsel that, because there was no return

of service for the defendants, the reason they had failed to answer was that they had not been

served with process.” Id.; see also Ogunbor, 204 So. 3d at 847 (¶¶27, 29) (affirming the

circuit court’s lack-of-good-cause determination and finding a lack of diligence on plaintiff’s

part where she claimed that the deputy’s return of service “gave her the impression that he

had successfully served [the defendant,] May” even though the return, on its face, indicated

that the wrong party was served). Had Holland’s counsel in this case simply reviewed the

affidavits proving service before the Rule 4(h) 120-day deadline instead of relying solely on

Keith’s assurances, Holland’s counsel would have discovered the missing affidavit showing

proof of service and could have instructed Keith to properly serve the Attorney General’s

office that day. As in Buckner and Ogunbor, the failure to do so demonstrates a lack of the

diligence on his part.

¶35.   As the majority points out, the length of time it took for Buckner’s counsel to check

the case file and discover the error in service was much longer than in this case—but in



                                              20
Buckner the supreme court reversed the circuit court’s discretionary determination that

Buckner had shown good cause. Buckner, 61 So. 3d at 171 (¶32). In this case, counsel’s

failure to monitor Holland’s case file need only constitute sufficient evidence to affirm the

circuit court’s lack-of-good-cause determination. I find that under our deferential standard

of review the failure to adequately monitor Holland’s file suffices to uphold the circuit

court’s discretionary finding of a lack of good cause in this case.

¶36.   In re Holtzman, 823 So. 2d 1180 (Miss. 2002), is also instructive. In Holtzman, the

supreme court affirmed the circuit court’s finding that no good cause existed based upon

counsel’s contention that the complaint and summons had been misfiled and not served.

Id. at 1182 (¶¶4-5, 13). The supreme court recognized that “simple inadvertence or mistake

of counsel . . . usually does not suffice” in establishing good cause, id. at 1183 (¶8) (quoting

Watters v. Stripling, 675 So. 2d 1242, 1243 (Miss. 1996)), and that the misfiling excuse

offered by Holtzman’s counsel was nothing more than that. Id. at 1183 (¶9). In making this

determination, the supreme court observed that “ordinary attention to his caseload would

have led [counsel] to notice that he had received no answer from [the defendant] and to

check his case file.” Id. Similarly, counsel’s “ordinary attention” to Holland’s case file in

this case would likely have led him to discover the missing affidavit showing proof of service

and have timely service effectuated. Because I find no abuse of discretion in the circuit

court’s lack-of-good-cause determination and denial of Holland’s motion for additional time,

I would affirm the circuit court’s judgment. I therefore respectfully dissent.

       BARNES, C.J., AND J. WILSON, P.J., JOIN THIS OPINION.



                                              21